Citation Nr: 1428111	
Decision Date: 06/20/14    Archive Date: 06/26/14

DOCKET NO.  13-34 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim for service connection for a lumbar spine disability.

2.  Entitlement to service connection for a lumbar spine disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from December 1955 to January 1961. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota. 

The scope of the Veteran's claim for service connection for a lumbar spine disability, identified in the rating decision as lumbar degenerative disc disease, facet arthropathy, and spinal stenosis, includes any lumbar spine disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1  (2009).  Accordingly, the issues have been recharacterized as stated on the title page.
 
The Veteran testified in May 2013 at the RO before an RO Decision Review Officer.  He also testified before the undersigned Veterans Law Judge at a video-conference hearing in April 2014. 


FINDINGS OF FACT

1.  In a rating decision in May 2005, the RO denied a claim for service connection for lumbar degenerative disc disease, facet arthropathy, and spinal stenosis.  The Veteran did not perfect an appeal, and that decision is now final. 

2.  The additional evidence presented since the May 2005 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection and is neither redundant nor cumulative of evidence previously considered.

3.  The Veteran has a lumbar spine disability, to include lumbar degenerative disc disease, facet arthropathy, and spinal stenosis, that is related to service.


CONCLUSIONS OF LAW

1.  The criteria for reopening the previously denied claim of service connection for a lumbar spine disability have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

2.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 1154, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. § 3.303, 3.307, 3.309 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Petition to Reopen Claim for Service Connection

An unappealed decision by the RO or a decision of the Board is final; however, the claim may be reopened if new and material evidence is presented. 38 U.S.C.A. §§ 5108 , 7104(b), 7105. 

New and material evidence means evidence not previously submitted to agency decision makers, which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim, which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Analysis

Prior to the December 2012 rating decision on appeal, the claim for service connection was denied in a May 2005 rating decision on the basis that the evidence was not new and material with respect to a prior final rating decision in February 2004.  Essentially the RO determined that the evidence for the underlying claim for service connection failed to show that lumbar degenerative disc disease, facet arthropathy, and spinal stenosis, was related to back injury in service.  The Veteran did not perfect an appeal and the rating decision is now final.  

Additional evidence added to the file since the May 2005 rating decision includes medical and other competent and credible evidence not previously on file, which addresses the likelihood of a causal relationship between the present disability and injury incurred during service.  The new evidence relates to an unestablished fact necessary to substantiate the claim; is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial; and raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Reopening the claim is warranted.  38 U.S.C.A. § 5108. 

Service Connection

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

A veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002). The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. Id.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481   (Fed. Cir. 1997). 

Analysis

Service treatment records include a December 1955 report of examination at enlistment, which shows a normal evaluation for the spine and other musculoskeletal system.  In an associated report of medical history, the Veteran reported he was in good health.  He reported he did not have any swollen or painful joints; arthritis or rheumatism; or bone, joint, or other deformity.  He indicated that he had worn a back brace or back support sometime in the past.

An April 1956 service treatment record noted that the Veteran had pain in the back and was to be seen in May 1956 at the orthopedic clinic.  

A May 1956 consultation report shows that the Veteran was seen for acute pain recurrent in the lumbar area, which showed considerable spasm of the lumbar area.  At that time the provider elicited from the Veteran a history that five years before the Veteran had fallen while ice skating and had had immediate pain at that time.  He reported that he recovered spontaneously and had not been bothered since until after he entered service.  The Veteran reported he injured his back in April 1956 while lifting a heavy jack, and subsequently could not get relief from the pain and presently sought treatment.  On examination there was tenderness over the sacroiliac joint on the right with paraspinal muscle spasm.  The provider advised the Veteran to treat the condition with heat and physical rehabilitation exercises.

Service treatment records show that the Veteran was admitted on January 20, 1958 for treatment after he injured his back while carrying a case of milk while on "KP" duty.  The diagnosis was acute lumbosacral strain, which was sustained in the line of duty.  A separate service treatment record dated January 20, 1958 noted that the Veteran had slipped and fell on ice that caused a sore back.  The assessment was acute lumbosacral strain.  The Veteran's back was checked two days later and he was to return to duty on January 25, 1958.

The report of a January 23, 1958 re-enlistment examination contains a normal evaluation for all body parts and systems.  The associated report of medical history includes comments that the Veteran had used a back brace for three weeks four years before and not since.

The report of examination in January 1961 (separation) contains a normal evaluation for all body parts and systems.

In a private treatment record dated in May 2004, the provider reviewed the Veteran's service treatment records showing the two injuries in service.  After examination and discussion of the record, the provider opined that the Veteran has had back problems since his injury back in the 1950s.

The report of a June 2004 VA examination shows that the examiner noted a history that the Veteran injured his lower back when he was 16 years old when he fell while ice skating.  The Veteran developed immediate pain, weakness in his legs; and recovered within a short period.  He was put on a brace for three weeks.  He reported he did not have any problems thereafter until during service when he injured his back twice: while loading hydraulic jacks, and a year later when carrying a case of milk and he slipped on ice.

X-rays showed mild degenerative changes in the lumbar spine.  The report concluded with an impression of (1) lumbar muscle strain while in military service; and (2) mild degenerative disc disease secondary to aging.  

The report of a May 2005 VA examination contains a medical history of the Veteran's low back condition essentially the same as for the 2004 VA examination.  The report contains diagnoses of (1) history of lumbar strain, (2) spinal stenosis, and (3) history of degenerative disc disease.

The examiner opined that the two incidents of lumbar strain experienced while on active duty had had no impact and no sequelae.  

The examiner further opined that the veteran's conditions of lumbar degenerative disc disease, facet arthropathy, and spinal stenosis are not a result of lumbar muscle strain experienced while on active service.  The rationale for this was that there was no data nor any studies which associate lumbar strain with joint arthropathy or spinal stenosis; and that degenerative joint disease is a normal progression with aging and is present on x-ray in most people over 45 years of age.

The report of a March 2013 VA examination shows that the medical information used to complete the document came from review of available records without examination of the Veteran.  Based on that review, the examiner opined that the claimed lumbar spine condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.

Private treatment records show that in the course of receiving treatment in the 2000s, the Veteran has consistently reported a history back symptoms back to 1958 in service associated with injuries including while carrying heavy containers and slipping on ice.

In May 2013 the Veteran testified before an RO Decision Review Officer that when he fell while ice skating before service in 1951 he did not have any lingering injuries.  He testified that he had, however, always had pain following his in-service injuries.  The transcript shows a discussion noting that three private providers had provided favorable opinions on the matter of the Veteran's claim as to the nexus between the current lumbar spine disability and the in-service injuries.

During an April 2014 Board video-conference hearing before the undersigned, the Veteran testified he had no low back condition prior to entering service, and he had injuries in service and subsequent symptoms including pain in service and thereafter.  He reported that saw a chiropractor for 30 years from 1964 until 1995 for his lumbar spine complaints, and that he did not have any post service back trauma during that period.

There is no clear and unmistakable evidence demonstrating that a back disability (injury or disease) existed before acceptance and enrollment in service.  Therefore, the Veteran is presumed to be in sound condition when he entered service.  The Veteran has provided competent and credible evidence, consistent with the clinical record, of a chronicity of low back symptomatology since the back injuries in service.  

There is a current lumbar spine disability, to include lumbar degenerative disc disease, facet arthropathy, and spinal stenosis.  Accepting the Veteran's statements of continuous symptomatology and treatment since service as credible, and affording him the benefit of the doubt as the law requires, service connection is warranted.



ORDER

The claim for service connection for a lumbar spine disability is reopened. 
 
Service connection for a lumbar spine disability is granted.





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


